IN THE COMMONWEALTH COURT OF PENNSYLVANIA



UGI Utilities, Inc.,                 :
                       Petitioner    :
                                     :
             v.                      :    No. 499 M.D. 2015
                                     :
City of Reading and Pennsylvania     :
Public Utility Commission,           :
                  Respondents        :


                                    ORDER


      AND NOW, this 27th day of February, 2018 it is ordered that the above-
captioned Memorandum Opinion, filed November 21, 2017, shall be designated
OPINION and shall be REPORTED.



                                     ____________________________________
                                     JAMES GARDNER COLINS, Senior Judge